In re A.L. Greathouse; Brown, Tommy G.; Dallas States; PPG Industries Inc.; Union Pacific Corp. et al.; Union Pacific Railroad Corp.; W.J. Peard; —Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. D, Nos. 2003-001100, 2003-001101, 2003-001102, 2003-001106, 2003-001107; to the Court of Appeal, Third Circuit, No. CW 10-01179;
Denied. Given the current procedural posture of the case, we decline to exercise our supervisory jurisdiction at this time. Defendants will have an adequate opportunity to re-urge their exception at a later stage of the proceeding, or on appeal in the event of an adverse judgment.
VICTORY and GUIDRY, JJ., would grant.